DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 5,106,946, of record).
Clark is directed to a tire cord (and thus a reinforcing layer including such a cord) comprising polyamide yarns (polyhexamethylene adipamide corresponds with nylon 6,6) (Abstract and Column 1, Lines 5-50).  It is initially noted that a fair reading of Clark suggests the use of multiple yarns to form a tire cord as is consistent with the construction of well-known and conventional tire cords.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire cord of Clark with multiple yarns given the art recognition detailed above. 
Lastly, the claimed stretching operation is directed to the method of manufacture and there is no evidence that such a method results in a materially different article (reinforcing ply).    
	With further respect to claim 31, individual yarns have a linear density between 100 and 4,000 denier (corresponds with 111-4,444 dtex) (Column 3, Lines 23+) and such encompasses the claimed cord construction.  Additionally, cord loadings between 80 and 120 epdm are consistent with those commonly used in any number of tire components.  
	Also, regarding claims 31 and 32, the yarn of Clark (after processing) has a dry heat shrinkage less than or equal to about 6.5% at 160 degrees Celsius (Column 1, Lines 68+).  It is .
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Clark does not teach a raw yarn that is stretched in a range of greater than 5% and less than 12% at temperatures between 230°C and 250°C.  It is initially noted that the claims as currently drafted are directed to a reinforcing ply, as opposed to a method of making a reinforcing ply.  As such, the pending article claims fail to require the presence of a stretching step.  It is simply required that the final article or reinforcing ply include polyamide cords having a tenacity (at an elongation of 4%) between 1.2cN/dtex and 2.0 cN/dtex, more preferably between 1.3 cN/dtex and 1.4 cN/dtex.  As detailed in the pending rejection, the polyamide yarns (in the final state after stretching- not raw yarn property) having a modulus of at least 35 g/d and up to about 75 g/d or more (Column 3, Lines 15+).  Using the relationship detailed by Applicant on Page 5, Lines 15+, this translates into a tenacity at 4% elongation between about 1.25 cN/dtex and 2.7 cN/dtex and such essentially fully encompasses the claimed ranges (modulus divided by 25 and conversion of 1g/d=0.89 cN/dtex).  It is emphasized that the claims as currently drafted simply require an aramid cord having certain properties and the manner by which said properties are obtained is not critical to satisfying the pending article claims (assuming said properties can be obtained by a multitude of methods as outlined above).   
             
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 18, 2022